Citation Nr: 0712730	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-02 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a decision dated May 2006, the Board 
determined that new and material evidence had been presented 
to reopen prior final decisions on the claims, and remanded 
the issues to the RO for additional development.

The veteran appears to have raised a claim of entitlement to 
service connection for a low back disability.  This issue is 
not currently before the Board on appeal, and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
hypertension, first manifested many years after his discharge 
from active service, is causally related to events in 
service.

2.  There is no competent evidence that the veteran's current 
right hip disability with arthritis, first manifested many 
years after his discharge from active service, is causally 
related to events in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).




2.  Right hip disability including arthritis was not incurred 
in or aggravated by military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
With respect to applications to reopen, VA should describe 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).

The veteran is claiming entitlement to service connection for 
hypertension and residuals of a right hip injury, including 
arthritis.  The claims were subject to prior final denials 
that, by Board decision in May 2006, were reopened and 
remanded for further development.  The dispositive issues on 
appeal are whether the veteran's disabilities were first 
manifest in service, were manifest to a compensable degree 
within one year from service and/or are causally related to 
event(s) in service.  An RO letter in June 2001 advised the 
veteran of the applicable direct and presumptive service 
connection criteria and the relative duties on the part of 
himself and VA in developing his claims.  A February 2005 RO 
letter again advised the veteran of the relative duties on 
the part of himself and VA in developing his claims, to 
include submitting any evidence and/or information in his 
possession that pertained to his claims.  At this time, he 
was advised of his need to submit previously unconsidered 
evidence showing his conditions were incurred in or 
aggravated by service.  Additional VCAA notice was provided 
in June 2006.  The claims were subsequently readjudicated in 
a November 2006 supplemental statement of the case (SSOC).  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  As the veteran's claims have been 
reopened, the purposes of a section 5103 notice identified in 
Kent have been satisfied.  In the most recent SSOC in 
November 2006, the RO erroneously cited and applied the new 
and material standard.  As to both claims, the RO made 
findings that "the medical evidence received does not show 
your claimed disabilities were incurred in or aggravated by 
military service."  The veteran has argued his case on the 
merits, and no prejudice accrues to the veteran in the RO's 
incorrect use of the new and material standard as the basis 
for the denial of the claim remains the same as the basis for 
denial by the Board.  As the claims are denied, any notice 
deficiency with respect to establishing a disability rating 
and effective date of award is nonprejudicial.  There is no 
allegation that any error with respect to the adequacy or 
timing of his notice has resulted in prejudice.  See Dunlap 
v. Nicholson, U.S. Vet. App. 03-0320 (March 22, 2007).  On 
the facts of this case, the Board finds no prejudice would 
accrue to the veteran in deciding his case at this time.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and available postservice 
private and VA medical records.  In March 2002, he indicated 
that pertinent treatment records from his family doctor were 
unavailable.  There are no outstanding requests to obtain any 
additional private medical records for which the veteran has 
both identified and authorized VA to obtain on his behalf.  
As held below, the preponderance of the evidence is against a 
finding of recurrent or persistent symptoms of disability 
since service, and there is no competent evidence that his 
hypertension and/or right hip disability either manifested in 
service, manifested to a compensable degree within one year 
from service and/or is otherwise related to event(s) in 
service.  In such circumstances, there is no duty to obtain 
medical examination or opinion.  Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  There is no reasonable possibility 
that any further assistance to the veteran by VA would be 
capable of substantiating his claims.


II.  Legal criteria

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001). 

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease manifested to a degree of 10 percent 
or more within one year of separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2006).  Cardiovascular renal disease, 
to include hypertension, as well as arthritis, are listed as 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309(a) (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

The veteran is service connected for posttraumatic stress 
disorder (PTSD) as a result of traumatic exposure to combat 
events.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.


III.  Analysis

The veteran alleges injuring his right hip as a result of a 
jumping/repelling injury from a helicopter and/or attributes 
his right hip disability to carrying heavy ammunition boxes.  
He recalls a military physician described x-ray findings of a 
cracked and pointed right hip.  He was placed on a profile 
for several weeks to treat a right hip fracture, and 
attributes his later development of arthritis to inservice 
traumas.  He recalls having high blood pressure (H.B.P.) 
measured at the time of his discharge examination.  He 
further recalls that, at the time of examination, he was 
required to lie down for 35 to 45 minutes before his blood 
pressure stabilized.  He states that he was treated for 
possible hypertension in service, and immediately following 
his discharge from service.  His post-service treatment 
records, however, are unavailable.  He has referred to 
serving on combat missions, and argues that his separation 
examination was cursory in nature.  

A statement from a former service mate who served with the 
veteran in Vietnam recalls being told that the veteran had 
been hospitalized as a result of hurting his "hip/back."  
He was aware that the veteran had been pushed out of a 
landing helicopter, and had been reported as fracturing his 
hip.

The veteran's service medical records do not reflect a 
diagnosis of hypertension or any blood pressure readings 
indicative of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 note 1 (2006) (hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).  See generally Mallik v. Brown, 
5 Vet. App. 345 (1993).  He was seen for complaint of low 
back pain radiating to the lower extremities diagnosed as low 
back syndrome.  His findings included right-sided muscle 
spasm with x-ray examination showing questionable spondylosis 
at L5.  He was given a temporary light duty profile.  He was 
not evaluated for right hip symptoms.  On his February 1968 
service separation examination, he denied a history of high 
or low blood pressure, recurrent low back pain, and swollen 
or painful joints.  He had a blood pressure reading of 
138/86, and was given normal clinical evaluations of his 
heart, vascular system, lower extremities and spine, other 
musculoskeletal.  

Post service, there are no medical records demonstrating the 
manifestation of hypertension or right hip arthritis within 
one year of the veteran's discharge from service.  In 
pertinent part, a December 1994 VA clinic record first notes 
a history of hypertension, and a 3-year history of flank 
pain.  The veteran was subsequently treated for hypertension.  
In July 1996, he was seen for complaint of right hip pain of 
2-days duration treated as genitourinary related symptom.  In 
February 2001, he was seen for right hip pain with reduced 
range of motion of 3-days duration.  An x-ray examination of 
the pelvis showed intact bony structures and unremarkable 
soft tissues with the sacroiliac and hip joints to be within 
normal limits.

VA PTSD examination in March 2004 included the veteran's 
report of hurting his back or hip in service.  Post service, 
he began experiencing back pain in 1972 that resolved for a 
number of years, and returned intermittently since 1986.  His 
post service occupations included working on a farm, a gas 
plant, and then a trucking company where he unloaded heavy 
equipment with winches onto trucks.

An orthopedic consultation in October 2004 reflected the 
veteran's report of chronic back and hip pain that he related 
to a hip injury in Vietnam with intermittent pain of the hip 
and posterior back in the 1980s.  An x-ray examination of the 
lumbar spine showed narrowing of multiple levels with 
osteophytic lipping.  An x-ray examination of the right hip 
demonstrated abnormalities of the greater trochanteric region 
with minimal osteoarthritis changes.  He was given an 
impression of possible fracture versus non-union of greater 
trochanter.  The examiner diagnosed right hip and back pain, 
degenerative disc disease of the lumbar spine, and possible 
fracture non-union of the right hip trochanter.

The veteran was seen by VA for right hip pain in February 
2005.  In November 2005, he was provided assessments of 
degenerative joint disease (DJD) of the lumbar spine and 
hips.

The evidence of record does not reflect that the veteran was 
treated, or diagnosed with, hypertension or right hip 
disability in service.  His separation examination in 
February 1968 showed a blood pressure reading of 138/86 and 
normal clinical evaluations of his vascular and 
musculoskeletal systems.  Post service, the medical evidence 
first reflects treatment for hypertension in 1994 that is 
more than 25 years after his discharge from service.  A 
February 2001 x-ray examination of the right hip was 
unremarkable, and radiographic abnormality of the right hip 
was first demonstrated in 2004.  There is no competent 
medical evidence that his hypertension and right hip 
disability, that first manifested many years after service, 
are causally related to active service.  

The veteran has argued that he incurred a right hip 
disability in service.  His descriptions of in-service right 
hip symptoms and injury are not borne out by the evidentiary 
record.  His claims of continuity of symptomatology are 
contradicted by his report of medical history at the time of 
his service separation examination as well as his report of 
symptomatology recorded by a VA PTSD examiner in March 2004.  
Furthermore, his report of hypertension measured at the time 
of his separation examination is contradicted by the blood 
pressure finding provided by the medical examiner.  The 
record is not clear whether the veteran alleges right hip 
injury during a combat event, but it is clear that he only 
reports a high blood pressure reading at his separation 
examination.  To the extent the provisions of 38 U.S.C.A. 
§ 1154(b) apply, the preponderance of the evidence is against 
a finding of persistent or recurrent symptoms since service, 
and his own lay opinion as to medical diagnosis and etiology 
holds no probative value as he is not shown to possess the 
requisite expertise to speak to issues involving medical 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (2006).  See also 
Libertine, 9 Vet. App. at 522-23.  Furthermore, his 
recollections of what a military physician purportedly told 
him are also insufficient to establish diagnosis or etiology.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Similarly, the lay 
recollections of the veteran's service mate are not competent 
to speak to the issue of medical causation and etiology.

On this record, the Board finds that there is no competent 
evidence that the veteran's hypertension, first manifested 
many years after his discharge from active service, is 
causally related to events in service.  The Board further 
finds that there is no competent evidence that the veteran's 
current right hip disability with arthritis, first manifested 
many years after his discharge from active service, is 
causally related to events in service.  Thus, the criteria to 
establish service connection under 38 U.S.C.A. § 1110, or 
presumptively under 38 U.S.C.A. § 1112, have not been met.  
The benefit of the doubt rule does not apply and, hence, the 
claim must be 


denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).


ORDER

Service connection for hypertension is denied.

Service connection for right hip disability with arthritis is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


